Citation Nr: 1205589	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for depressive disorder with anxiety.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

These matters on appeal before the Board of Veterans' Appeals (Board) arise from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In his April 2007 VA Form 9, the Veteran requested to testify at a hearing before the Board in Washington, DC.  However, in March 2009, the Veteran cancelled his request for a Board hearing.   See 38 C.F.R. § 20.704(e) (2011). 

In an August 2010 decision, the Board denied the claim for service connection for depressive disorder with anxiety and the claim for a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 order, the Court granted a June 2011 joint motion to vacate the Board's decision and remanded these matters to the Board for actions consistent with the terms of the joint motion. 

The Board notes that the Veteran has claimed entitlement to TDIU, and that an October 2001 Social Security Administration (SSA) record reflects that the Veteran has been determined to be totally disabled.  The Board finds that the record therefore raises the issue of entitlement to nonservice connected pension benefits. This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

In light of the issues raised in the joint motion, the Board finds that additional development is warranted and the case must be remanded.

The parties to the joint motion agreed that the Board failed to provide an adequate statement of reasons or bases with respect to whether a VA medical examination or opinion was necessary in light of the evidence noted below.

A May 2003 VA examination report reflects that the Veteran reported traumatic experiences during service unloading dead bodies from coffins and hearing wounded soldiers crying in pain as he helped transport them off the plane. The Veteran stated that after discharge he started drinking excessively and had nightmares of coffins being unloaded.  He was diagnosed with depressive disorder and anxiety.

A June 2004 letter from a fellow service member reflects that while on active duty the Veteran helped to service planes carrying wounded troops. 

An August 2004 letter from the Veteran's wife states that the Veteran had suffered from anxiety, night sweats, nightmares, and delusions throughout their marriage. 

An undated letter from a friend of the Veteran who grew up in the same neighborhood as him states that the Veteran "changed" after his period of service. Specifically, the Veteran had a loss of interest in relationships and in the social activities he used to enjoy, becoming more distanced from his peers, and had become "overwrought and apprehensive." 

A September 2006 VA treatment record reflects that the Veteran reported having nightmares of unloading caskets and seeing wounded soldiers during active duty. 

An October 2006 VA treatment record reflects that the Veteran reported feelings of depression and nightmares since separation from service. 


In considering the above, the Board notes that there is a gap of four decades between the time that the Veteran got out of service and the first documented mental health evaluation.  Nonetheless, given the Veteran's report of in-service duties that involved unloading caskets and wounded marines from aircraft while stateside, which is supported by a fellow service member's letter, the Veteran's assertions that he has had ongoing depressive symptoms since separation from service, his current diagnoses of depressive disorder with anxiety and dysthymic disorder, the Board's heightened duty to consider the benefit of the doubt, and the fact that no competent etiology opinion regarding the Veteran's currently diagnosed psychiatric disorders and his service is of record, the Board finds that there is not sufficient competent medical evidence to decide the case as to these matter.  It must therefore be remanded for a VA medical examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo VA examination, the AOJ should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Hines VA Medical Center (VAMC) and the Oak Lawn VA outpatient clinic (OPC), dated from March 2002 to January 2003 and from the VA Illiana Healthcare Center from September 2006  to December 2006.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding pertinent medical records from the Hines VAMC, the Oak Lawn VA OPC, and the Illiana Healthcare Center.
 
The Board also notes that in a December 2011 letter, the Veteran's attorney asserts that the Veteran has received treatment from private health care providers and that such records should be obtained and associated with the claims file.  Therefore, to ensure all due process due process requirements are met, and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  In this regard, the AOJ should also specifically request that the Veteran provide authorization to enable VA to obtain treatment records from Palos Community Hospital, Dr. Nayeem Shariff, Dr. Abid Ali, and Advocate Christ Medical Center, as identified in a December 2011 letter from the Veteran's attorney.

Lastly, the Board notes that the AOJ's determination on the claim for service connection for depressive disorder with anxiety could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  Specifically request that he provide sufficient information and authorization to obtain all medical records from Palos Community Hospital, Dr. Nayeem Shariff, Dr. Abid Ali, and Advocate Christ Medical Center, that the Veteran's attorney identified in a December 2011 letter. 

If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the appellant and his attorney should be informed of the inability to obtain records pursuant to applicable regulations. 

2.  Obtain all outstanding, pertinent medical records from the Hines VAMC, the Oak Lawn VA OPC, and the VA Illiana Healthcare Center.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Thereafter, the Veteran should be afforded an examination by a psychiatrist (M.D.) to determine the nature and etiology of any diagnosed psychiatric disorder.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The psychiatrist should take a complete history from the Veteran and review the entire claims file, and render an opinion whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's military service.  In providing this opinion, the examiner is requested to comment on the Veteran's assertions, VA medical records, and the May 2003 VA examination report.   

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

4.  Finally, after undertaking any other necessary development, readjudicate each of claims remaining on appeal, to include the claim for a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claims.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

